21 F.3d 433NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Allen TOWNE;  Aldene E. Towne, Appellants.
No. 93-3808SD.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 5, 1994.Filed:  April 8, 1994.

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Allen Towne and Aldene E. Towne appeal the district court's dismissal of the United States's eviction action.  Upon review of the record, this court dismisses the appeal as frivolous and entirely without merit.  See 8th Cir.  R. 47A(a).